USCA1 Opinion

	




        June 29, 1995           [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1119                                    UNITED STATES,                                      Appellee,                                          v.                                  ROBYN L. ANDERSON,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. D. Brock Hornby, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Cyr, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            Robert M. Napolitano, on brief for appellant.            ____________________            Jay P.  McCloskey, United States  Attorney, and Michael M. DuBose,            _________________                               _________________        Assistant United  States Attorney,  on Motion For  Summary Disposition        for appellee.                                 ____________________                                 ____________________                                         -2-                      Per  Curiam.       Defendant  Robyn  Anderson   was                      ___________            convicted  of wire fraud,  bank fraud and  credit card fraud.            She appeals  only from one aspect  of her sentence --  a two-            level  enhancement,  pursuant   to  U.S.S.G.      3C1.1,  for            obstruction  of justice.   In  so doing,  defendant does  not            challenge  the   district  court's  determination   that  she            committed perjury in  testifying at the  trial.  Rather,  she            argues that the  district court made insufficiently  specific            factual findings as to  each element of a perjury  violation.            Thus,  she  concludes, the  matter  must be  remanded  so the            district court may make the requisite findings.                      Once a district court determines that a defendant's            testimony constitutes  perjury,   3C1.1 mandates  a two-level            enhancement in  that defendant's base offense  level.  United                                                                   ______            States v.  Austin, 948  F.2d  783, 788  (1st Cir.  1991).   A            ______     ______            witness  who testifies  under  oath commits  perjury "if  she            gives false  testimony concerning a material  matter with the            willful intent to provide  false testimony, rather than as  a            result  of  confusion, mistake  or faulty  memory."    United                                                                   ______            States v. Dunnigan, 113 S.Ct. 1111, 1116 (1993).  In deciding            ______    ________            whether  a defendant's BOL should be enhanced on the basis of            perjury, the district court must  make "independent findings"            that "encompass[] all of the factual predicates for a finding            of perjury."   Id. at 1117.  "A sentencing court, however, is                           __            not required to address each element of perjury in a separate                                         -2-            and  clear finding."  United States  v. Matiz, 14 F.3d 79, 84                                  _____________     _____            (1st Cir. 1994).                      Here,  the district  court  judge stated  that  the            "testimony the defendant gave was clearly false, was false in            material ways to the issue  of guilt or innocence, and .  . .            was  willful."   He  stated also  that  "all of  the  factual            predicates for a finding  of perjury have  been met."  It  is            difficult to distinguish this  language from the language the            Court approved  in Dunnigan.   In determining  that defendant                               ________            had committed  perjury, the Dunnigan  sentencing court stated                                        ________            only  that the defendant  had been "untruthful  at trial with            respect  to material  matters" and  that the  statements were            "designed to  substantially affect the outcome  of the case."            Dunnigan,  113 S.Ct.  at  1114-15  (internal quotation  marks            ________            omitted).                      Defendant  argues  that   the  Court  in   Dunnigan                                                                 ________            intended to limit its endorsement of such conclusory language            to  the facts  of  that case.    Thus, she  posits,  Dunnigan                                                                 ________            requires  sentencing  courts,  in   future  cases,  to   make            "separate  and  clear" findings.    There  is  no support  in            Dunnigan or  elsewhere for  this interpretation.   Indeed, in            ________                                           ______            Matiz, we relied on Dunnigan to reject a challenge to equally            _____               ________            terse phrasing.  Matiz,  14 F.3d at 84 (the  sentencing court                             _____            stated that  it "did not credit"  defendant's testimony, that                                         -3-            defendant "knowingly  told a false story"  and that defendant            "did commit perjury").                 The  judgment   of  the  district   court  is  summarily            affirmed.  See Local Rule 27.1.            ________   ___                                         -4-